 THE DOW CHEMICAL COMPANY333The Dow Chemical Company and United Steelwork-ers of America,AFL-CIO-CLC (formerly Interna-tionalUnion of District 50, Allied and TechnicalWorkers of the United States and Canada)and Wil-liam J. Keith.Cases I-CA-7736, 1-CA-7821, and1-CA-7873June 28, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn October 30, 1973, Administrative Law JudgeJohn P. von Rohr issued the attached Decision in thisproceeding. Thereafter,General Counsel, Respon-dent, and Charging Party each filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby adopts as its Order the recom-mended Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.MEMBER FANNING,dissenting in part:I agree with my colleagues in their adoption of theAdministrative Law Judge's finding that Respondentunilaterally announced and scheduled the change inthe work shift from a 7-consecutive-days-on-and-2-days-off workweek to a 5-consecutive-days-on-and-2-days-off workweek in violation of Section 8(a)(5) and(1) of the Act. However, unlike my colleagues, I findthat a cease-and-desist order is needed to remedy suchviolation and to guarantee that Respondent will bar-gain with the representative chosen by its employees.Additionally, I disagree; with my colleagues' adop-tion of the Administrative Law Judge's finding thatthe strike, beginning on June 7, 1971, was unprotectedfrom its inception, because the Union failed to submitits dispute to arbitration in accordance with the griev-ance and arbitration provisions of the existing con-tract,which also contained a no-strike clause,' andthat Respondent's unilateral conduct, although it con-stituted an unfair labor practice, was not of such seri-ous nature as to destroy the basis for collectivebargaining.As found by the Administrative Law Judge, Re-spondent unilaterally and unlawfully announced thatitwould make changes in the work schedule whichwould affect 16 of the 19 employees working in itslatex department. Such changes, the record shows,would have resulted in the reduction of the hourly rateof at least one employee, the senior head operatorwhose position would be eliminated causing him to betransferred to a new position which paid18 cents lessper hour. Additionally, the record contains the testi-mony of Gay, the latex department superintendent,who testified that, because of the reduction of hoursworked and the elimination of overtime, weekend,and holiday premiums, he estimated the remainder ofthe employees in the latex department would earnapproximately $570 less per year as a result of theannounced change in schedule from a 7-consecutive-days-on-and-2-days-off workweek to a 5-consecutive-days-on-and-2-days-off workweek.Respondent's unlawful unilateral announcement ofsuch proposed changes in working hours, whichwould have resulted in considerable loss of remunera-tion on the part of the employees, must necessarilyhave been viewed by the employees as a grave viola-tion of the bargaining obligations required of Respon-dent under the Act.InArlan's Department Store,2 Idissented from themajority's affirmance of the Trial Examiner who hadfound that employees who had walked out, notwith-standing the no-strike clause in the contract, to pro-test the discharge of a steward, had not beenengagedin protected concerted activity and could lawfully bedischarged. The majority therein noted its refusal toaccept a broad interpretation of the Supreme Court'sdecision inMastro Plastics 3and stated that the Courthad merely rejected the extreme application which theemployers sought to give to the general no-strikeclause intheir contract and upheld the Board's find-ing that the clause in question did not constitute awaiver of the employees' right to strike in protestagainst employer unfair labor practices characterizedby the Court as "flagrant." Thus, the majority indi-cated that it would apply the test of experience, good1The no-strike clause in the contractprovides that the Umonmay engagein strike action after all steps of the grievanceand arbitrationprovisions ofthe contract have been exhausted.The contractalso provides,in addition tothe five steps set forth in the grievanceprocedure, that the Union may notengage in a strike unless or until theUnion hasmade a written request forarbitration after receipt of the step 5 answer, and arbitration has either beencompleted or refusedby the Employer.2Arlan's DepartmentStore of Michigan Inc,133 NLRB 802.sMastroPlastics Corp.,and French American Reeds Manufacturing Compa-ny, Inc v N.LR.B.,350 U.S 270 (1956).212 NLRB No. 50 334DECISIONSOF NATIONALLABORRELATIONS BOARDsense,and good judgment and would find that onlystrikes in protest against serious unfair labor practicesshould be held immune from general no-strike claus-es.The discharge inArlan'swas held, by the majority,to be a serious matter only to the individual involved,since the discharge was a result of a clash of personali-ties.Thus, the majority noted, such dispute, althoughconstituting an unfair labor practice, should havebeen submitted to the contract grievance procedure.Moreover, the majority reasoned that such disputewas not serious in the sense noted by the Court inMastro Plastics;i.e., "destructive of the foundation onwhich collective bargaining must rest."Although the facts in this case are somewhat differ-ent thanArlan's,I find that the views set forth in mydissent therein are equally applicable. InArlan's, IinterpretedMastro Plasticsas holding that a generalno-strike clause in a contract for the term of thatcontract bars only the right to strike over disputesconcerning the economic relationship between theemployers and their employees, i.e., an economicstrike, and does not bar a strike to protest unfair laborpractices in the absence of an express waiver, sincesuch strike, in my view, is outside the scope of thecontract. In other words, it is my view thatMastroPlasticsemphasized that it is the scope and coverageof the contract, and not the degree and kind of unfairlabor practices which may be involved, which de-termines whether the employees have engaged in pro-tected activities.ApplyingMastro Plasticsto this case leads me toconclude that as Respondent engaged in an unfairlabor practice in making its unilateral announcementof change in work schedule and in adamantly refusingto negotiate concerning such change, the employeesstrike against this unfair labor practice I was notbarred by the no-strike clause in that contract and wasprotected activity. This being so, Respondent's dis-It is of course clearthat the employeeswent on strike in protest ofRespondent's unfair laborpracticeThus,after Respondent announced itsdecision and refusal to negotiate concerning it, but indicated willingness totalk about the manner and timing of its implementation,the employeeswithheld strike action and attempted to utilize the grievance and arbitrationprocedures in an effort to get the decision changed In practical effect theyhad exhausted those procedures when Respondent's officials flatly refusedthe Union's requests to agree to arbitrate the matter in a discussion initiatedby Respondent's officials the day before theyannouncedthey weregoing toplace the shift change into effecton June 7 The employeeswere apprisedof all thesedevelopments, and struck rather than accept Respondent's unlaw-fully imposedchange in ratesof pay and conditionsof employment Evenaccepting my colleagues'premise that the strike violated the letter of theno-strike clause, the violation was technical in nature and does not warrantRespondent's rescission of the contract and withdrawalof recognition N LR B v. StateElectric Service,477 F 2d 749 (C A. 5, 1973):Local Union No721,United Packinghouse, Food & Allied Workers, AFL-CIO v NeedhamPacking Co d/b/a Sioux City Dressed Beef 376 U S 247; DrakeBakeries IncvLocal 50,AmericanBakery & Confectionery Workers International, AFL-CIO,370 U S 254 (1962)charge of the strikers and withdrawal of recognitionfrom the Union were clearly in violation of Section8(a)(1), (3), and (5) of the Act.Moreover, even applying the test of "experience,goodsense, and good judgment" of the majority opin-ion inArlan's,the unfair labor practice committed byRespondent must be judged sufficiently serious towarrant the employees taking concerted action out-side the grievance-arbitration provisions of the con-tract.The Respondent's unilaterally announcedchanges in the work shift schedules of the latex de-partment involved the reclassification of some em-ployees into lower paying classifications andsubstantial wage cuts for the other employees in thedepartment. But the injury suffered by employees inthe bargaining unit is not limited to this direct injuryto virtually all the employees in the latex department."For the real injury in this case is to the union's statusas bargaining representative." 5 an injury affecting allemployees in the bargaining unit. "Experience" in-forms us that wage reductions are among the mostsensitive issues in labor relations. "Goodsense" tellsus that an unlawfully imposed wage cut will provokeemployees into withholding their labor. "Good judg-ment" demands that before a no-strike clause be con-strued as applying to strikes protesting unfair laborpractices there be clear and unmistakable language inthe contract to that effect.' It demands as well consid-eration of the fact that the Union and the employeeswithheld strike action and continued to utilize thegrievance provisions of the contract in an attempt toforce the Respondent to the bargaining table up to thetime that Respondent decided to implement the an-nounced change. Considering these circumstances, itis clear that responsibility for the strike rests moreupon Respondent as perpetrator of the unfair laborpractice than upon the Union and the employees whosought to utilize peaceful means of securing their stat-utory rights and only desisted therein when broughtface to face witha fait accompli.There are few actionsmore "destructive of the foundation upon which col-lective bargaining must rest"' than unilateral actionwhich undermines the status and authority of the col-lective-bargaining representative.8Accordingly, even on the basis of Arlan's I find thatthe employees' strike was protected concerted activity5N L R B v C & C Plywood Corp,385 U S 421 (1967)Moreover, inconsidering the seriousness of the unfair labor practice, it is relevant that thechanges unilaterallymade byRespondent were in essence the sort of changeswhich it unsuccessfully sought authority to make during collective-bargain-ing negotiations with the Union,and which it then vowed"to get during thelifeof this contract"6Mastro Plastics Corp, supra,2837Mastro Plastics Corp, supra,2818Unless it be Respondent's subsequent action of terminating the unfairlabor practice strikers and withdrawal of recognition of the Union as theircollective-bargaining representative THE DOW CHEMICAL COMPANYand did not violate the no-strike clause.For thesereasons also,Iwould find that Respondent violatedSection 8(a)(5) and(1) of the Act in unilaterally insti-tuting the shift changes and in rescinding the contractand withdrawing recognition from the Union on Au-gust 8, 1971,and Section 8(a)(3) and(1) in terminatingthe employment of the striking employees becausetheyrefused to report to work on August17, 1971.DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Uponcharges filed commencing on June 30, 1971,I the GeneralCounsel of the National Labor Relations Board, by theRegional Director for the First Region (Boston, Massachu-setts) issued a consolidated complaint on May 8, 1973,against the Dow Chemical Company, herein called the Re-spondent or the Company, alleging that it had engaged inunfair labor practices within the meaning of Section 8(a)(1),(3), and (5) of the National Labor Relations Act, as amend-ed, herein called the Act. The Respondent filed an answerdenying the allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice, a hearing was held before Administra-tive Law Judge John P. von Rohr in New London, Connect-icut, on July 10, 11, 12, and 13, 1973. Briefs were receivedfrom the General Counsel, the Charging Party, and theRespondent on September 10, 1973, and they have beencarefully considered.Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation with its prin-cipal office and place of business located in Midland, Mich-igan. Although it maintains plants throughout the UnitedStates, the only facility involved in this proceeding is itsplant located at Allyn's Point, Ledyard, Connecticut, whereit is engaged in the manufacture of plastics and other chemi-cal products. During the year preceding the hearing herein,this plant shipped products valued in excess of $50,000 topoints and places located outside the State of Connecticut.During the same period it received goods and materialsvalued in excess of $50,000 from points and places locatedoutside the State of Connecticut. Respondent concedes, andI find, that it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.1A charge and an amended charge were filed in Case 1-CA-7736 on June30, 1971, and on December 21, 1972, respectively The charge in Case1-CA-7821 was filed on August 20, 1971, and the charge filed in CaseI-CA-7873 wasfiled on September17, 1971.II.THE LABOR ORGANIZATION INVOLVED335United Steelworkers of America, AFL-CIO-CLC (for-merly International Union of District 50, Allied and Tech-nicalWorkers of the United States and Canada), is a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Events Prior to the Strike Commencing on June 7, 1971With but the few exceptions as will be noted, the facts inthis case are not in dispute. The only plant involved hereinisRespondent's facility located at Allyn's Point, Ledyard,Connecticut, where it is engaged in the manufacture of plas-tics and related products. The Respondent has recognizedthe Union as the collective-bargaining agent for the hourlyrated (production) employees at this plant since approxi-mately 1954. The effective contract dates of the last of aseries of collective-bargaining agreements were from Febru-ary 23, 1970, to February 26, 1973.At the times material hereto, the Company employedapproximately 145 employees, of whom 19 were employedin the latex department, which is the department where thedispute herein arose. The manufacturing process in this de-partment, described as a basically "batch operation" beginswith the introduction of various chemicals into large tankscalled reactors.When the chemical process is completed,the liquid is transferred into a distillation unit and is thentransferred into a cooling tank. It is then pumped to aholding tank where the latex is tested, filtered, and put intostorage tanks. Martin Gay, who at all times material heretowas superintendent of this department, described this large-lyautomated process as "basically, loading the kettle,watching the reactions, controlling the addition of ingre-dients, and then making the transfers down through theprocess."Prior to the occasion of the instant dispute, 16 of the 19employees in the latex department worked a "7 and 2"schedule, i.e., they worked for 7 consecutive days and thenhad 2 days off. As will be discussed in greater detail below,in about the middle of May 1971, Respondent reached adecision to change this schedule to a regular 5-day work-week, i.e., to a "5 and 2" schedule.2 To accomplish thiswithout laying off any of the employees, this change wouldinvolve the adding of an additional reactor cooler operatorto each shift, the reduction of head operators from 4 to 3,reduction of drummer filter operators and latex testers from4 to 3, respectively, and the adding of one handyman, all ofwhich is illustrated as follows:2Although the reason for the change is perhaps immaterial, I have nodoubt that it was premised on valid economic and business considerations.Thus, at the time of the decision the Company advised the Union that thereason for the change was to save on utility costs. Gay testified that the savingin electricity (which is used to produce steam) would approximate $800 to$1,000 per month In addition, Gay testified that the Company had lost oneof its large customers and that its sales of latex had dropped off 8 to 9 percentfrom the preceding year 336DECISIONS OF NATIONAL LABOR RELATIONS BOARD7 & 2 Shift5 & 2 ShiftClassificationsPer ShiftTotalPer ShiftTotalHead operator1413Reactor cooler oper.1426Brui'aner filter oper.1413Latex tester1413Handyman23Utilitymanz11919Concerning the changes reflected above, the only em-ployee who would suffer a reduction in his hourly ratewould be the least senior head operator whose positionwould be eliminated and who would be transferred to areactor cooler operator position at a rate of 18 cents perhour less than his eliminated position.3 Further, because ofthe reduction in hours worked and the elimination of over-time, weekend and holiday premiums, Gay estimated thatthe other employees would earn approximately $570 less peryear than they would on the 7 and 2 schedule. However, andas will be further discussed below, none of these changesactually were effectuated because of the strike which com-menced just prior to the opening shift on the morning ofJune 7, 1971, at which point the 5 to 2 schedule was to havebeen put into effect.The first word to the employees concerning the above-noted schedule change took place in early May 1971 atwhich time Superintendent Gay discussed it with the fourhead operators. This came to the attention of the Unionsteward in the department, Ronald Caron, and thereafterCaron attended a series of meetings held between Gay andall the latex department employees. In these meetings vari-ous mechanics of the proposed change were discussed.On May 21, William Sawickey, president of the LocalUnion, received a copy of a notice addressed to the "LatexPlant Personnel," dated May 20,1971, and signed by Super-intendent Gay, which announced that effective on Monday,May 31, the latex department would commence operatingon a 5 and 2 shift schedule. On the afternoon of May 21,Sawickey had a meeting with Gay and several other compa-ny officials. Sawickey testified without contradiction thatwhen he took the position that the matter was subject tonegotiations, PersonnelManager James Johnson replied,"that he would be willing to discuss it, but as far as negotiat-ing, no." Sawickey thereupon invoked the grievance proce-dure,5 and the step 1 and 2 formalities were completed, withRespondent denying the grievance. After the meeting Saw-ickey called Francis McDermott, the Union's Internationalrepresentative who serviced the area, and apprized him ofthe situation.McDermott promptly sent a telegram to Re-spondent, stating that "any change made in the shift sched-ules, as threatened, will be considered a violation of theagreement."A meeting was held on Saturday, May 22, under step 3of the grievance procedure. In addition to the local unionofficials,McDermott was also present at this meeting and3According to the unrefuted testimony of Gay, the employee to be soaffected would be Stanley Angeloszek, whose rate of pay as head operatorat $3 82 would have dropped to $3 64 as reactor cooler operator.4 Although the notice was dated May 20, the record is not clear as towhether it was posted on May 20 or 215 Sawickey testified, "So at that time I found it fruitless to discuss thematter any longer, so f started the grievance procedure "the record is clear that from this point forward he acted asthe principal spokesman and negotiator for the Union. Mc-Dermott voiced various objections to the schedule change,including the effects it would have upon the employees, andcharged that the announced change would be a breach ofthe contract. With no agreement being reached, the partiesmet againin a continuation of the step 3 meeting on thefollowing Saturday, May 29. As a result of this meeting, andwhile no basic agreement was reached, the Respondentpostponed the previously announced effective date of thechange (May 31) to Monday, June 7. The parties also agreedto meet again on June 3 for the purpose of holding a step4 grievance meeting. On June 1 the Company submitted awritten denial of the step 3 grievance. It is noteworthy thatthe following statement contained in this document express-es, in essence, the position which Respondent had taken allalong with respect to the matter:This change in shift schedule is for economical reasonsand the Company Committee does not agree that goingfrom a 7-2 shift schedule to a 5-2 shift schedule mustbe negotiated but certainly are willing to discuss themechanics of getting there.The June 3 meeting, will all the parties present, was at-tended for the first time by Frank Bartolomeo, the plantmanager, who acted as principal company spokesman. Alengthy and argumentative discussion ensued, but no agree-ment was reached. The meeting ended with Bartolomeostating that he would give the Union his answer on thefollowing day. This he did by telephoning McDermott thenext morning to advise him that, for reasons stated, Respon-dent would adhere to its plan for changing the schedule onJune 7.1Somewhat later on June 7 McDermott was approachingthe plant in his car to see about another matter when he washailed by Plant Industrial Relations Manager James John-son. Johnson advised that Frank Neering, industrial rela-tions manager of Respondent's Midland Division, wished tospeak to him. McDermott thereupon accompanied Johnsonto the office and a short while later there ensued a three-waytelephone conversation between McDermott, Johnson andNeering, the latter having been called in Michigan. Theupshot of this conversation was that although McDermottagain protested the forthcoming schedule change in the la-tex department, Neering let it be known that he woulduphold the decision of the local (Allyn's Point) managementand that he would not interfere with the scheduled imple-mentation of the change.B. The Strike of June 7, 1971, and Ensuing EventsInternational Representative McDermott met with localUnion President Sawickey late in the evening of June 6,1971. Sawickey testified that at this time McDermott in-formed him they would meet with the employees at about8 a.m. the following morning, a Monday. Arriving at theplant at about 7 a.m. on June 6, Sawickey advised the menwho were reporting to work that a special meeting, calledby McDermott, would be held just outside the plant. At6 Thereafter, on about June 17, Bartolomeo submitted a writtenanswer tothe Union which set forth in detail Respondent's reasonsfor denying thegrievance THE DOW CHEMICAL COMPANY337about the same time the men at work in the plant on the lateshift were notified of this meeting by a union steward, whomSawickey had called earlier. Leaving the plant, these menjoined the others and a meeting, with approximately 100employees in attendance, was conducted by McDermottstarting at about 8 a.m. McDermott related what had takenplace at the grievance meetings with the company represen-tatives. A short while later Johnson came out to address theemployees and give the Company's point of view. McDer-mott testified that after Johnson departed "the whole thingerupted," with the employees shouting that they were notgoing to work. He finally turned to Sawickey, he said, andstated, "Okay, Bill, that's the way the men are. We'll godown and notify the Company that the men don't want togo to work." The men did not return to work that day .7 Thefollowing day, June 8, the employees picketed with signsbearing the legend "Dow unfair to its union employees,members of Local 13744 on unfair labor strike." The picket-ing, with never any change of the legend on the signs, con-tinued until about April 1972.As to be expected, in the first days of the strike Respon-dent, by written and/ oral communications with various In-ternational and local union representatives, protested thatthe strike was in violation of the contract. In response to atelephone call from Industrial Relations Director Neering,Marlin Brennan, a vice president of the International, senta letter to Neering dated June 7, 1971, advising that he hadcontacted Union Regional Director Earl Colandro and thePresident of the Local Union and "instructed them to orderthe membership back to work and process the grievancethrough the grievance procedure provided in the existingcontract between Dow Chemical Company and District50." 8 The record is clear, however, that the InternationalUnion in fact did not at any time during the strike direct orurge the men to return to work.On June 11, Bartolomeo met with Union Vice PresidentColandro at the Connecticut Yankee Motor Inn. Althoughnothing was resolved at this meeting, the Charging Partyintroduced a`deposition of Colandro, who is now deceased,the significant part of which appropriately warrants com-ment here and in which he stated as follows:We talked about the issue at hand, but the remarks thatMr. Bartolomeo made at that time were that he wasmore interested in getting rid of International Repre-sentatives of the union and Local union than he was insettling the dispute. Our meeting at the Connecticut7Without any personal reflection intended, McDermott clearly demon-strated on the witness stand by his entire demeanor as well as by his lengthyand emotionally charged responses to many of the questions put to him, thathe is by nature a fiery, agressive, determined, and explosive-type individual.Iam constrained to give little weight tohis assertionthat he advised theassembled employees not to strike but to return to work This case does notinvolve a spontaneous walkout or work stoppage. It was McDermott's deci-sion to assemble the men in the first instance and I find it hard to believe,any hp service notwithstanding, that McDermott did not have enough influ-ence among the men to have them do his bidding8 Brennan testified that he was unable to contact Colandro after talkingto Brennan, and that hence he sent the "routine" letter discussed above.Testifying also that at the time he was unfamiliar with the particular contractwith Respondent's Allyn's Point plant, he said that about 2 days later hespoke to Colandro who told him "we have the right to strike under theprovisionsof that contract."Motor Inn served about as much purpose-actuallyserved no purpose at all to this situation. We tried toresolve it.We told him we would go even into arbitra-tion with the thing but he refused on every angle andevery approach that we made on it.PlantManager Bartolomeo, called on rebuttal, deniedmaking any remark to the effect that he was moreinterestedin getting rid of union officials than he wasin settling thestrike. Bartolomeo impressedme asan honest and forth-right witness and I credit his testimony that he did not makeany statement such as that attributed to him by Colandroin the above deposition. Moreover, I hardly think that Bar-tolomeo, with his experience and apparent intelligence,would have been so naive or foolish as to make any suchunion-baiting remark to a vice president of theInternation-alUnion. Indeed, it is noteworthy that aside fromColandro's foregoing testimony, which I do not credit, thereis no evidence in the entire record of any union animus onbehalf of the Respondent.Returning to the chronology of facts, on June 11 Bartolo-meo also senta letter to the employees and the union com-mittee, in which he stated,inter alia,that "illegal acts ofviolence and continued participation in the strike couldsubject you to legal remedies, disciplinary action and evendischarge." Asking the employees to discontinue the "un-lawful strike" the letter further stated:I sincerely feel that the resolution to the problem liesin the grievance and arbitration procedure and ask youto encourage your Union leadership to return to thelegal and in my opinion right means of solving thisproblem.Letters of similar content were sent to the employees byBartolomeo on June 17 and July 13. By letter of July 23,Bartolomeo notified the employees that Respondent wouldcommence hiring replacements on July 29, stating also thatrequests for reinstatement would be considered"as long asjob opportunities remain," but that employees might be"delayed or prevented," from returning to work because oftheir "participation in unlawful activities pertaining to thestrike."In the meantime, on June 10, union and company repre-sentatives held an unsuccessful meeting with state media-tion officials, in an attempt to resolve the dispute. On July26 Respondent sent a letter to the Labor Commissioner ofConnecticut advising him of its willingness "to submit thelabor dispute resulting in said strike or walkout to arbitra-tion or mediation." A further meeting was held with a statemediation official, who met with the parties separately, inabout the first week of August. However, thismeeting alsowas of no avail.C. The Cancellation of the Contract; The Termination ofEmployees;Withdrawal of RecognitionIt is undisputed that Respondent rescinded the collective-bargaining agreement by letter, dated August 9, 1971. Thisletterwhich was signed by Bartolomeo and sent to Localand International Union officials, stated as follows:This is to notify you that because of the breach of theCollective Bargaining Agreement between the Allyn's 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDPoint Plant of the Dow Chemical Company and theUnion which had as its effective date 2/23/70,we here-by cancel the Agreement.On August12, Bartolomeo sent a letter to the strikingemployeeswhichstated as follows-We are currently in the tenth week of the strike whichcommenced on June7, 1971. As youknow I have pre-dominately relied on these letters to keep you informedof what I consider the true facts regarding the strike, itsissues and its consequences.It has been a month since I discussed with you my needto evaluate the long-term operationof the Allyn's PointPlant.In the meantime some employees have been re-turned toworkand we have hired a number of newpermanent employees.Imust continue to take furtherpositive action in restoring the plant to standard oper-ating conditions by assuring the availability of employ-ees willing to work.Tuesday,August17, 1971, at 4:00 p.m.will be the lastday that request for reinstatement will be accepted.Requests for reinstatement should be made by person-ally coming to the Personnel Office of the plant andthen,if accepted,report in ready to work when sched-uled. Your request will be individually considered.In considering your decisionyou shouldbe aware thatdisciplinary action is being taken as to all employeesinvolved in this illegal strike.This action could be writ-ten reprimands,suspension or refusal to reinstate.Respondent terminated the striking employees at 4 p.mon August 17. Bartolomeo's letter of August 18 to the strik-ing employees notifying them of this action stated in perti-nent part as follows:During the past ten weeks I have furnished you infor-mation about your status as a striker involved in theillegal and unprotected strike at the Allyn's Point Plant.By letters of June 11th and 17th, July 13th and 23rd,and August 12, 1971, I explained the Company's posi-tion concerning the strike and suggested that you con-sider requesting reinstatement.The August 13th letterstated that your request for reinstatement had to bereceived by the Company no later than 4:00 p.m. onAugust 17, 1971 to be considered.You failed to respond and did not request reinstate-ment by that time and date.By your involvement in theillegal and unprotected strike you forfeited any rightsas an employee. The Company has accordingly termi-nated your employment. As of 4:00 p.m., August 17,1971 yourname was removed from the employee per-sonnel list and you are no longer an employee of theDow Chemical Company.On or about August 26, Bartolomeo received a petitionsigned by 55 hourly employees which in pertinent part stat-ed, "We do not want or need the International Union ofDistrict 50, Local # 13744 at our plant." It is undisputedthat the 55 employees who signed this petition constituteda substantial majority of the employees who were workingfor the Respondent at this time. There is no evidence, noris there any contention, that Respondent in any way spon-sored,encouraged,or gave assistance in the circulation ofthis petition.On August 28, Bartolomeo sent a letter to the local presi-dent and International representative stating that the Com-pany had reason to believe "that the Union no longerrepresented a majority of the employees" and advising that"because of the lack of majority status and contract termi-nation . . . the Company no longer recognizes the Union asbargaining agent for our hourly rated employees at theAllyn's Point Plant." Respondent has not recognized theUnionsince this communication.D Additional Facts; Conclusions1.The variance in contentions between the GeneralCounsel and the Charging PartyIn discussing my conclusions in this case, I should firstnote that in large part the General Counsel has proceededon a substantially different theory than that urged by theCharging Party. To put it briefly, both parties urge, as thecomplaint alleges, that on or about May 20, 1971, Respon-dent unilaterally announced the change in the operatingschedule, as previously discussed herein, and that thereafteritrefused to bargain over the matter,all in violation ofSection 8(a)(1) and (5) of the Act. Here the positionschange. Apart from a factual issue as to whether the Unioncomplied with the grievance procedure of the contract be-fore going out on strike, the Union, relying upon the princi-ple set forth inMastro Plastics Corp. v. N.L R.B.,350 U.S.270 (1956), contends that the strike was caused by theRespondent's unfair labor practices and that hence, withoutanything further, Respondent's termination of the strikingemployees, its cancellation of the contract and its withdraw-al of recognition was in violation of Section 8(a)(1), (3) and(5) of the Act. The General Counsel, on the other hand, doesnot contend that the strike was an unfair labor practicestrikeab initio.Thus, at the hearing, and more specificallyin hisbrief, the General Counsel stated his position as fol-lows: "General Counsel takes the position that the unilater-alism engaged in by Respondent, even though an unfairlabor practice, was not so serious so as to label the strike atits inception on June 7 a protected strike if, as alleged byRespondent, said employees went out on strike in violationof the contract's no-strike clause." Parenthetically, it may benoted that although the latter part of the General Counsel'sstatement reflects an obviously hedged position, it is inter-esting that the General Counsel does not in fact urge thatRespondent's defense, to which he alludes, is lacking inmerit. However, proceeding on a different theory, the Gen-eral Counsel does contend that the strike beginning on June7, 1971, was subsequently converted into an unfair laborpractice strike, particularly by reason of Respondent's can- THE DOW CHEMICAL COMPANY339cellation of the contract,hence that the termination of thestriking employees,its rescission of the contract and itswithdrawal of recognition were all in violation of Section8(a)(1), (3), and(5) of the Act.2.Unilateral action in changing the work schedule in thelatex departmentAdmitting that it would not negotiatewiththeUnionconcerning its decision to change the shift schedule in thelatex department from a 7-2 workweek to a 5-2 workweek,Respondent contends that it had a right to do so under theterms of the then effective collective-bargaining agreement.Thus,Respondent relies on two of the contract provisions,the first of these being the management rights clause (art.II, sec. 2.1) whichin pertinent part provides that the Com-pany shall have the right "to hire,promote, or demote .. .employees for due cause or lack of work or for other legiti-mate reasons. . ."and that"other rights and responsibili-tiesbelonging solely to the Company[include] .. .schedules of production and processes of manufacturingRespondent also points to Article 14, Section 4.1, entitled"Hours of Work," the pertinent provisions of which are asfollows:(g)A 7 and2 shift employee will follow the standardshift (1, 2, 3, 4) work schedule.An individual's shiftschedule and scheduled days off may be changed as aresult of: posting; bumping;balancing the experienceand training of personnel;personnel problems; loan-out; training period;temporary job; waiver-if request-ed and approved.(h)A 5 and2 shift schedule using three employeesin rotation has been established for 24 hours per day,five days a week for work coverage where one or moremen per shift is required in a classification.(i)Theprovisions of this section may be modifiedonly bymutual agreement of the Company and UnionCommittees.I am persuaded that none of the above contract provi-sions, eitherexplicitly or implicitly,authorizes the Respon-dent to unilaterally change the work schedule of theemployees from a 7-2 workweek to a 5-2 workweek in themanner and to the extent contemplated by the changewhich was to become effective on June 7,1971.9 Thus, Ithink it clear that the right to "schedule production" doesnot authorize the unilateral changing of hours or days ofwork.In fact, the hours of work are specifically governedby article IV of thecontract,the last clause of which pro-vides that any changes in that section may be modified onlyby mutual agreement of the parties. Further,it is notewor-thy that although section(g) of article 144 specifies that theschedule of an individual7 and 2shift employee may bechanged under certain conditions,itappears clear thatRespondent's announced change was not predicated uponany of the specific conditions set forth therein.Accordingly,9 I reject Respondent's contention that no unfair labor practice involvingunilateral action can be found because the announced change was neverimplemented Insofar as the issues in this case are concerned, the change inthe work schedule was to all practical effect accomplished.and because I find that Respondent's unilateral decision tochange from a 5-2 work schedule from a 7-2 work schedulewas not sanctioned by the contract,10 I find and concludethat Respondent's unilateral announcement and schedulingof this change violated Section 8(a)(5) and (1) of the Act."SeeLong Lake Lumber Company,160 NLRB 1475;SmithCabinetManufacturing Company, Inc.,147 NLRB 1506.In addition, the complaint alleges that Respondent's an-nouncement of the work schedule change in the latex de-partment, as discussed above, constituted a modification ofthe contract terms without complying with the requirementsof Section 8(d) of the Act. However, the Board has held that"the breadth of Section 8(d) is not such as to make anydefault in a contract obligation an unfair labor practice, forthat section, to the extent relevant here, is in terms confinedto the `modification' or `termination' of a contract " C & SIndustries, Inc.,158 NLRB 454. Indeed, although I haveheld that the contract did notauthorizethe Respondentunilaterally to take the action in question, it does not neces-sarily follow that this conduct also constituted a breach orsubstantial modification of the contract.12 In any event, andupon the entire record in this case, I am persuaded thatRespondent's unilateral action here was not of such scopeas to constitute a "modification" of the contract within themeaning of Section 8(d). Accordingly, it is recommendedthat this allegation be dismissed.3.The Union's contentionsThe Union first of all contends that the strike actiontaken on June 7,1971, did not breach the collective-bargain-ing agreement and therefore was a protected strike from theoutset. I find this contention to be without meet.Article VII, section 7.7 of the then effective contract con-tains ano-strike no-lockout provision which in pertinentpart provides that the Union may not engage in a strikeunless and until "all of the Bargaining and Grievance Proce-dure outlined in this agreement [steps 1 through 5] havebeen exhausted," the Union or the Company has made awritten request for arbitration after receipt of the step 5answer,andarbitration has either been completed or re-fused.10 The waiver by a union of its statutory right to be consulted concerningwages,hours,and terms and conditions of employment must be clear andunmistakable.The Timken Roller BearingCo v N L R B,325 F 2d 746 (C A6, 1963),cert. denied376 U.S. 971 (1964).Moreover,and having considered all the evidence pertaining to the historyof bargaining,I am satisfied that the evidence does not establish that theUnion intended to grant Respondent the right to unilaterally change the 7-2work schedule in the latex department.11Cf.Jos SchhtzBrewing Company,175 NLRB 141,wherein the Boardrefused to exercise jurisdiction on the ground that the case should be left forarbitration under the contract's grievance and arbitration procedure, sincethe arbitral interpretation would resolve both the unfair labor practice issueand the contract interpretation issue in a manner compatible with the purpos-es of the Act.While it is arguable herethatRespondent here also acted undercolor of a right, Respondent does not urge that the Board should defer thematter to arbitration.Accordingly,underMacDonald Engineering Co,202NLRB 748, I must conclude that the record evidence before me is insufficientfor a finding that deferral is warranted See alsoNedco Construction Corp.,206 NLRB No. 1712Thus,itmight well be argued that contract is either silent or ambiguouswith respect to the particular subject here at issue. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that the parties completed and compliedwith the first four steps of the grievances procedure.13 Step5 thereof provides as follows:Step 5. Should a satisfactory solution not be arrivedat in Step 4, the Union chairman of the grievance com-mittee shall so notify the Plant Manager, or appointee,in writing and within ten days the Company shall ar-range for the unresolved case to be reviewed by theMidland Division Manager in charge of the Allyn'sPoint Plant of his appointees.The Union contends in its brief that "the telephone con-versation initiated by Neering on June 4 satisfied all theessential requirements of a step 5 meeting ...." In reject-ing this contention as without merit, the short answer to thisis that the unequivocal requirements set forth in the above-quoted provision were obviously not complied with. Thus,not only is it undisputed that there was no written requestto proceed with step 5, but Respondent submitted uncon-tested evidence showing that it had been the practice of theparties to always adhere to this requirement.14 Nor can Iaccept the Union's contention that the requirement of awritten request was waived because Neering initiated thetelephone conversation with McDermott on June 4. I findnothing in this act or the discussion which'followed to war-rant the conclusion that Respondent either directly or infer-entially gave any indication of waiving this requirement.Indeed, Neering credibly testified that during this telephoneconversation he advised McDermott,interalia,"not to doanything foolish, follow the grievance procedure." Finally,and with further respect to Respondent's contention, it isundisputed that there was no review of the grievance by theMidland Division Manager in charge of the Allyn's PointPlant, or his appointee, as provided in the step 5 provision.Thus, not only is there no evidence to establish that HaroldBosscher, then the Midland manager, ever appointed orauthorized Neering to act in his behalf in the matter, but therecord establishes, as the Union undoubtedly knew, that W.Fletcher had acted as Bosscher's appointee (also known asthe appealsman) in the preceding 18 consecutive grievancesthat were brought through step 5.15I also reject, as unsupported by the evidence, the Union'sfurther contention that arbitration was requested by theUnion and refused by the Respondent. In the first place,this contention may be put to rest merely by noting that thecontract does not even contemplate arbitration until suchtime as the fifth step of the grievance procedure has beenutilized and completed, which I have found it was not.However, assumingarguendothat there was compliancewith step 5, it is undisputed that at no time was there fulfill-13 It will be recalled that the Step 4 meeting was held on June 4, thatBartolomeo orally notified McDermott of Respondent's decision on June 5,and that a written answer was provided to the Union on June 1714Except in four instances where records were unavailable, the recordsreflect that there was a written request to proceed to step 5 in every grievanceprocessed to this step under the 1966 and 1970 collective-bargaining agree-ments During this period there were a total of 36 such written requests toproceed to step 5i5 Joint Exh. Fmerit of the remaining contractual prerequisites to the rightto strike, namely, a request "in writing, within 30 days toproceed to arbitration" and a refusal by the Company toagree to arbitration.16Finally, the Union contends that the June 7 strike wasprotected under the doctrine of theMastroPlastics case,supra.InArlan's Department Store of Michigan, Inc.,133NLRB 802, and for reasons fully explicated therein, theBoard rejected a rigid interpretation ofMastro Plasticsandadopted the rule that "only strikes in protest against seriousunfair labor practices should be held immune fromgeneralno-strike clauses." See alsoAtlantic Richfield Company,199NLRB 1224, for a further application of this rule.Upon the facts in this case, I find and conclude thatRespondent's unilateral conduct, although found to be anunfair labor practices, was not of such serious nature as tobe "destructive of the foundation of which collective bar-gaining must rest." 17 Indeed, as heretofore indicated, thereis no evidence that Respondent held any union animous, theparties appear to have long enjoyed a harmonious relation-ship, and there is no evidence to indicate that Respondentwished "to rid itself of the Union." Moreover, here, as inArlan's Department StoreandAtlantic Richfield, supra,thecontract grievance procedure was available for the peacefulresolution of the dispute. The Union having failed to submitthe dispute in accordance with these provisions of the con-tract, I can but conclude and find that the strike beginningon June 7, 1971, was unprotected from its inception.4.The alleged unlawful rescission of the contractThe General Counsel contends, and the complaint alleg-es, that Respondent's cancellation of the contract on August9, 1971, was violative of Section 8(a)(5) and(1) of -the Act.Respondent defends on the ground that this action wasjustified because the Union breached the contract by engag-ing in a strike which was proscribed by the no-strike clause.In support of its position,Respondent largely relies onMar-athon ElectricMfg. Corp.,106 NLRB 1171,involving a situ-ation where,as here,the Union engaged in a strike contraryto the provisions of a no-strike clause contained in the con-tract.In finding that the employer's subsequent cancellationof the collective-bargaining agreement was not an unfairlabor practice,theBoard stated,"We find that theRespondent's unilateral cancellation of its contract with UEdid not constitute a violation of Section 8(a)(5) and (1) of16A transcript of the Step 4 grievance meeting on June 3 reflects thatduring this lengthy meeting McDermott at one point did make spontaneousreference to the possibility of taking the matter to arbitrationMcDermottalso testified,but Neering denied,that he (McDermott)also proposed arbi-tration during his telephone conversation with Neering on Jun 4 WhateverMcDermottmay have orallyand spontaneously proposed during either dis-cussion,I think it clear that any such reference to arbitration related solelytoimmediatearbitration,and in any event, could not possibly be construedas complying with the specific requirements of the contract's grievance andarbitration procedure17Mastro Plastic Corp, supra THE DOW CHEMICAL COMPANYthe Act, but was justified by UE's prior breach of the con-tract." 18The General Counsel, on the other hand,reliesprincipal-ly on certain dicta by the Court inN.L.R.B. v. State ElectricService, Inc.,477 F.2d 749 (C.A. 5, 1973),19 wherein thecourt stated that aunion'sbreach of a no-strikeclause is not"automatically" sufficient to breach the entire contract.I find the General Counsel's relianceuponState Electricto be misplaced because the facts in that case differsignifi-cantly from those inMarathon Electricas well asfrom thosein thecaseat bar. Thus, when the Board decided that theemployer's cancellation of the contract inState Electricwasnot justified, it based this finding upon the factual groundsthat (1) the no-strike clause in question was a limited oneand the union's work stoppage was not in violation of it;and (2) "the strike occurredas a resultof the [employer's]failure to respond to the Union's request for recourse to thecontractual procedure," and that even thereafter "theUnion continued to abide by the contract by summitting thecharge of the Company's failure to abide by the contract tothe dispute settlement procedure of the contract ... .Neither of these circumstancesare presentinMarathonElectricor in the instant case. Indeed,as hasbeen previouslyfound, this is a case where the Union, not the Respondent,failed to comply with the grievance procedure. Further-more, insofar asState Electricis concerned, the Board inthat decision gave no indication whatsoever that it intendedto repudiate or modify the rule inMarathon Electric, supra;it appears simply to have declined application of that rulein the absence of a clear breach of contract by the Union.For the reasons stated above, I believe therule expressedby the Board inMarathon Electric, supra,which it recentlyaffirmed inKellstone, Inc.,206 NLRB No. 27, to be applica-ble and controlling to the issue presented here 20 According-ly, I find that Respondent, by reason of the Union's breachof the no-strike provision in the contract, did not violateSection 8(a)(5) and (1) when it rescinded the contract 2t.Accordingly, it is recommended that this allegation of thecomplaint be dismissed.16 In enforcingtheMarathoncase,supra,the Court inUnited ElectricalRadio & Machine Workers of America (UE) Local 1113 [Marathon ElectricMfg Co J v. N.L R B.,223 F 2d 338, 341 (C.A D.C.), cert. denied 350 U.S.981 (1956), stated.It is generallaw that one party to a contract need not perform if the otherparty refuses in a material respect to do so. And that rule applies to laborcontractsMoreover, in cases where the breach is a strike in violationof a collective bargaining agreement, as in the instant case, applicationof the rule is supported by the rationale underlying suchagreements.The prevention of strikes is one of the principal purposes of laborcontracts and of the Act. A no-strike provision is `the chief advantagewhich an employer can reasonably expect from a collective labor agree-ment.' The walkout was a material breach which justified the subsequentrescissionof the contract by the company.i9 EnforcingState Electric Service, Inc.,198 NLRB No. 77.20 1 find the additional cases cited by the General Counsel and the Charg-ing Party, all of which I have considered, to be factuallydistinguishable andnot decisive of the issue here2iPointing out that Respondent's letter to the Union of August 9, 1971,cited only "breach of the collective bargainingagreement" as its reason forcancellingthe contract, the General Counsel and the Charging Party urgethat no weight should be given to certain additionalreasons,advanced andtestified to by PlantManager Bartolomeo, for taking this action. The addi-tionalreasons-thus given by Bartolomeo include the following: (l) com-plaints he received from job applicants to the effect that theyhad been3415.The termination of the strikers withdrawal of recogni-tionProceeding on the theory that the strike was convertedinto an unfair labor practice strike by Respondent's rescis-sion of the contract on August 9, 1971, the General Counselalleges that the striking employees thereby became unfairlabor practice strikers and that hence their termination byRespondent on August 18, 1971, was violative of Section8(a)(3) and (1) of the Act. However, having found adverselyto the General Counsel on the matter of the cancellation ofthe contract, it follows, and I find, that the strike was notthereby converted into an unfair labor practice strike. I alsoam unpersuaded by the General Counsel's further academicargument, as stated in his brief, that "Respondent cannothave his cake and eat it, too. After cancelling the contract,Respondent cannot thereafter justify the discharge of strik-ing employees by its reliance on the cancelled contract,"The short answer to this is that whatever were Respondent'srights to discharge the strikers, these did not derive from thecontract, but rather involve the question as to whether ornot the action taken, under all the circumstances of thiscase, was prohibited or permissive under the Act.In sum, I must conclude, as the Board put it inThe KrogerCo. (Cleveland Div.)22 that "the striking employees forfeitedany rights they may have and to reinstatement by partici-pating in the strike in violation of the no-strike provision ofthe ... contract then in effect." Accordingly, it is foundthat Respondent did not violate Section 8(a)(3) and (1) ofthe Act by its termination of the striking employees. 3Ialso find that Respondent did not, as the complaintalleges, violate Section 8(a)(5) of the Act by withdrawing itsrecognition of the Union on August 28, 1971. This conclu-sion must follow in consequence of the aforenoted findingthat Respondent validly terminated the strikers on Auguststopped, harassed and threatened when coming through the picket line forjob interviews; (2) complaints from replacements hired after the strike thatthey were threatened with fines because they had violated union rules, thatthey would have to join the Unionbecause of the unionshopclause in thecontract, as well as complaints from some of the employees who returned towork that charges had been filed against them threatening them with fines,and (3) the fact that the Company regarded its legal position to be buttressedby the Regional Director's dismissal, on August 6, 1971, of a refusal tobargain unfair labor practice charge which had been earlier filed by theUnion.While the record does not permit a ruling on the merits of each of theaforesaid factual assertions by Bartolomeo, I have no doubt but these werematters which Bartolomeo in fact did take into consideration in finallyreaching a decision to cancel the contract. However, since it is plain thatRespondent's basic reason for taking this action was the Union's breach ofcontract, I think it clear that the addition reasons go more toward explainingthe particulartiringof this action It seems to me that if an employer isjustified in cancelling the contract in the first instance, surely it does notwaive this right by deferring this action until such time as it has additionalgrounds therefor.22 177 NLRB 76923 See alsoUnited FurnitureWorkers of America, AFL-CIO, Local 270[Fort Smith Chair Company] v. N.L R B.,336 F.2d 738 (C.A.D.C.), cert.denied 379 U.S. 838 (1964);N.L.R.B. v. Kaiser Aluminum & Chemical Corp.,217 F.2d 366, 369 (C.A 9).Furthermore, assumingarguendothat Respondent's rescission of the con-tract was an unfair labor practice, the General Counsel has not establishedthat the cancellation of the contract in fact led to a prolongation of the strike.Thus, it is undisputed that there was never any change in the language onthe pickets signs, in addition to which there is no evidence whatsoever toindicate any overt manifestation by the Union of any changein the initialobjective of the strike after the rescission of the contract. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD18.24 The strikers no longer enjoying the status of employ-ees,Respondent was entitled to rely on the heretofore de-scribed petition on about August 26, 1971, signed by amajority of the employees then employed by Respondentthat they did not wish the Union to represent them.Finally, the complaint alleges that Respondent violatedSection 8(a)(1) of the Act in that its letter to the strikingemployees of August 12, 1971, which has been previouslyset forth in full herein, unlawfully "threatened to perma-nently replace them if they did not abandon the strike" andunlawfully "threatened them with disciplinary action whenthey abandoned the strike and returned to work." I find thisallegation to be without merit. Suffice it to say that inas-much as the employees were engaged in an unprotectedstrike, it seems clear that Respondent was within its rightsin advising them which of its legal perogatives it mightexercise against them if they continued in this activity. Ishall, accordingly, recommend that this allegation also bedismissed.25,THE REMEDYIhave heretofore concluded and found that Respondentengaged in unlawful conduct by unilaterally determining24MarathonElectricMfg Corp supra, United Furniture Workers of Ameri-ca,Local 270 v NLRB, supra25 I also reject as without merit the Union's contention that Respondent"condoned any strikebehavior byoffering the[strikers] reinstatement afterAugust 9."Suffice it to note that in itslettersfrom June I I through August12, 1971, even thoughdirectly orindirectly appealing to the employees toabandon the strike and return to work,Respondent consistently indicatedthat it reserved the right to take whatever action against them it deemednecessaryor appropriateClearly,Respondent did not thereby demonstratea "willingness to forgive the improper aspects of concertedactivity, to wipethe slate clean"Confectionary and TobaccoDrivers andWarehousemen'sUnion,Local 805, !BTCWHA [M Eskin& Son] vN L R B312 F 2d 108,112-I 13 (CA 2, 1963)and announcing a change in the work schedule of employ-ees in the latex department. While normally I would recom-mend an order requiring Respondent to cease and desistfrom this conduct, to take certain affirmative action, and topost appropriate notices, I am persuaded that under thepeculiar circumstances of this case no such order is warrant-ed or necessary. My reasons for this are threefold, namely;(1) Since the employees in the appropriate unit are no longerrepresented by the Union or by any other labor organiza-tion, it obviously is no longer possible to order Respondentto bargain affirmatively with any bargaining representativeof the employees; (2) Inasmuch as Respondent did not infact implement the announced change in the work schedule,there is nostatus quo anteto be restored and (3) Withoutrelying on this reason alone, I think some considerationshould be given to the fact that Respondent was agreeableto, and in fact did, consult with the Union concerning themechanics of putting the 5-2 work schedule into effect, inaddition to which it partially complied with the Union'srequest that the matter be deferred by postponing the effec-tive date of the announced change for I week. Clearly, thiswould seem a far cry from any "complete rejection of thebargaining principle."ORDER26The complaintisdismissed in itsentirety.26 In the event no exceptions are filed as provided in Section 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes